Citation Nr: 0841051	
Decision Date: 11/28/08    Archive Date: 12/03/08

DOCKET NO.  07-04 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been received to reopen 
a service connection claim for residuals, skin cancer, due to 
exposure to ionizing radiation, and if so, whether service 
connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

M. Pansiri, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1948 to February 
1950, during peacetime.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of the Department 
of Veterans Affairs (VA), North Little Rock, Arkansas, 
Regional Office (RO), which determined that new and material 
evidence had been received to reopen a service connection 
claim residuals, skin cancer, due to exposure to ionizing 
radiation, and denied the veteran's service connection claim.  
The veteran disagreed with such decision and subsequently 
perfected an appeal.

In a letter from the veteran, received in September 2007, he 
indicated that he was diagnosed with chronic obstructive 
pulmonary disease (COPD) which was probably related to his 
service-connected tuberculosis disability and requested a 
total evaluation.  As such, these issues are referred to the 
RO for appropriate action.   


FINDINGS OF FACT

1.  In a September 1998 decision, the Board denied the 
veteran's service connection claim for residuals, skin 
cancer, due to exposure to ionizing radiation; the veteran 
did not appeal following notice of such decision, and that 
decision became final.

2.  The evidence received since the Board's September 1998 
decision is not duplicative or cumulative of evidence 
previously of record, and raises a reasonable possibility of 
substantiating the veteran's service connection claim for 
residuals, skin cancer, due to exposure to ionizing 
radiation; as such the veteran's service connection claim is 
reopened.

3.  Medical evidence of record shows that the veteran 
currently has multiple skin cancers (diagnosed as basal cell 
carcinoma, squamous cell carcinoma, and actinic keratoses), 
and mycosis fungoides (T-cell lymphoma), and that he was 
exposed to doses of 0.011 rem from the Hanford Project and 
0.670 rem from radar of ionizing radiation in-service.

4.  The preponderance of the competent evidence of record is 
against a finding that the veteran's T-cell lymphoma and skin 
cancer disabilities were incurred in or aggravated during the 
veteran's military service, within a year thereafter, or as a 
result of exposure to ionizing radiation during service.       


CONCLUSIONS OF LAW

1.  The Board's unappealled September 1998 decision that 
denied service connection for residuals, skin cancer, due to 
exposure to ionizing radiation is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (1998) (current version 
2008).

2.  Evidence received since the Board's September 1998 
decision is new and material; the claim of entitlement to 
service connection for residuals, skin cancer, due to 
exposure to ionizing radiation is therefore reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).  

3.  T-cell lymphoma, basal cell carcinoma, and squamous cell 
carcinoma were not incurred in or aggravated by active 
military service, nor may it be presumed to have been 
incurred or aggravated therein, or as a result of exposure to 
ionizing radiation.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309, 3.311 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Application to Reopen

A.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the veteran's new and material evidence claim for residuals, 
skin cancer, due to exposure to ionizing radiation, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the veteran's claim.  This is so 
because the Board is taking action favorable to the veteran 
by reopening his claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993). 

B.  Legal Criteria and Analysis

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  Rating actions from 
which an appeal is not timely perfected become final.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  In general, Board 
decisions which are unappealed or are ordered for 
reconsideration by the Chairman of the Board become final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100; Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991); Knightly v. Brown, 6 Vet. App. 200 (1994).    

Evidence is considered "new" if it was not previously 
submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The veteran initially filed a service connection claim for 
residuals, skin cancer, due to exposure to ionizing radiation 
in August 1992.  In a March 1993 rating decision, the RO 
denied service connection for skin cancer.  The veteran 
perfected an appeal for his service connection claim for skin 
cancer.  In October 1996 and December 1997 preliminary 
orders, the Board remanded the veteran's claim for further 
development.  After development was completed, the Board, in 
a September 1998 decision, denied service connection for a 
skin disorder, including skin cancer, due to exposure to 
ionizing radiation, and provided notice to the veteran of his 
appellate rights.  That decision became final, based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
20.1100 (1998) (current version 2008); Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996).  The evidence of record 
when the Board decided the claim in September 1998 included 
the veteran's service medical records, service personnel 
records, VA medical records, private medical records, letters 
from military and government agencies informing VA that no 
record of radiation exposure of the veteran is available, and 
the statements of the veteran and his representative.  
	
In September 2005, the veteran sought to reopen his service 
connection claim for residuals, skin cancer, due to exposure 
to ionizing radiation.  In an August 2006 rating decision, 
the RO granted the veteran's application to reopen on the 
basis that new and material evidence had been received, and 
continued denial of his service connection claim.  

Evidence associated with the claims folder since the 
September 1998 Board decision includes statements submitted 
by or on behalf of the veteran; hearing transcripts; VA 
medical records; and medical opinions from the Under 
Secretary of Health, Veterans' Benefits Administration (VBA), 
and the Director of Compensation and Pension Services, 
regarding the relationship between the veteran's claimed skin 
cancer disabilities and exposure to radiation in-service. 

On review, the Board finds that new and material evidence has 
been received to reopen the service connection claim for 
residuals, skin cancer, due to exposure to ionizing 
radiation.  In this regard, July 2006 opinions from the Under 
Secretary of Health, VBA, and the Director of Compensation 
and Pension Services, regarding the relationship between the 
veteran's diagnosed skin cancer and residual disabilities and 
exposure to radiation in-service, have been associated with 
the claims file.  The July 2006 opinions from the Under 
Secretary of Health and the Director of Compensation and 
Pension Services suggest that the veteran was exposed to 
ionizing radiation in-service and that the veteran's multiple 
skin cancers (diagnosed as basal cell carcinoma, squamous 
cell carcinoma, and actinic keratoses) and mycosis fungoides 
(T-cell lymphoma) were not likely incurred in-service, and 
therefore raise a reasonable possibility of establishing the 
claim, if countered with medical evidence to the contrary.  
These opinions relate to unestablished facts necessary to 
substantiate the veteran's service connection claim, 
specifically whether the veteran had in-service exposure to 
ionizing radiation, and the relationship between the 
veteran's diagnosed skin cancer and residual disabilities and 
exposure to radiation in-service  

The Board finds that such evidence, either by itself or when 
considered with the previous evidence of record, relates to 
an unestablished fact necessary to substantiate the 
residuals, skin cancer, due to exposure to ionizing radiation 
claim.  38 C.F.R. 3.156(a).  As such, the Board finds that 
the July 2006 opinions from the Under Secretary of Health and 
the Director of Compensation and Pension Services are 
considered new and material for the purpose of reopening the 
service connection claim for residuals, skin cancer, due to 
exposure to ionizing radiation, and such claim is therefore 
reopened.   

II.  Merits of the Veteran's Service Connection Claim  

A.  Duties to Notify and Assist

As provided for by the VCAA, the VA has a duty to notify and 
assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
	
In addition, the notice requirements apply to all five 
elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

The VCAA duty to notify was satisfied by November 2005, 
January 2006, and April 2006 letters.  These letters fully 
addressed all three notice elements; informed the veteran of 
what evidence was required to substantiate his service 
connection claim, and of the veteran's and VA's respective 
duties for obtaining evidence.     
With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in an attachment to notice of the 
August 2006 rating decision, an attachment to the August 2006 
de novo review notice letter, and in a January 2008 notice 
letter.  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
  	
The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, as noted, the evidence of record 
includes the veteran's service medical records, service 
personnel records, VA medical records, private medical 
records, letters from military and government agencies 
informing VA that no record of radiation exposure of the 
veteran is available, the statements of the veteran and his 
representative; and medical opinions from the Under Secretary 
of Health, VBA, and the Director of Compensation and Pension 
Services, regarding the relationship between the veteran's 
claimed skin cancer disabilities and exposure to radiation 
in-service.  The veteran requested and was afforded a hearing 
before a local hearing officer on October 2006.  He also 
requested and was afforded a hearing before the Board, 
sitting at the RO, on December 2007.  The veteran was granted 
an additional 60 days at both hearings to provide medical 
evidence regarding the relationship between his claimed skin 
cancer disabilities and exposure to radiation in-service to 
counter the opinion of the Under Secretary of Health and 
Director of Compensation and Pension Services.  The veteran 
submitted no such evidence.  Significantly, the record does 
not otherwise indicate any additional obtainable evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


B.  Legal Criteria and Analysis

The veteran seeks service connection for residuals, skin 
cancer, due to ionizing radiation exposure in-service.  He 
contends that he was exposed to ionizing radiation from "old 
radar sets with no insulation" while stationed at McChord 
Air Force Base (AFB), near Tacoma, Washington, and while 
stationed in Everett, Washington.  See Claim to Reopen Letter 
from Veteran, received September 2005.  The veteran's DD214 
indicates that his military occupational specialty was an 
information center operator.  

The veteran is currently diagnosed with T-cell lymphoma 
(mycosis fungoides), basal cell carcinoma, and squamous cell 
carcinoma.  See May 1991 Dermatology Clinic Surgical 
Pathology Report, North Little Rock; November 1991 
Dermatology Clinic Pathology Report, North Little Rock; 
October 2003 MD Clinical Note, VAMC Little Rock.

Service connection for a disorder which is claimed to be due 
to radiation exposure during service can be established in 
three different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), aff'd, 120 F.3d 1239 (Fed. Cir. 1997).  First, there 
are certain types of cancer which will be presumptively 
service connected, such as Lymphomas (except Hodgkin's 
disease), if the cancer becomes manifest in a radiation-
exposed veteran, as defined in paragraph (d)(3), provided 
further that the rebuttable presumption provisions of 
38 C.F.R. § 3.307 are also satisfied.  38 C.F.R. 
§ 3.309(d)(1), (2).

Evidence which may be considered in rebuttal of service 
incurrence of a disease listed in § 3.309 will be any 
evidence of a nature usually accepted as competent to 
indicate the time of existence or inception of disease, and 
medical judgment will be exercised in making determinations 
relative to the effect of intercurrent injury or disease.  
The expression "affirmative evidence to the contrary" will 
not be take n to require a conclusive showing, but such 
showing as would, in sound medical reasoning and in the 
consideration of all evidence of record, support a conclusion 
that the disease was not incurred in service.  38 C.F.R. 
§ 3.307(d).  

The term "radiation-exposed veteran" means either a veteran 
who while serving on active duty, or an individual who, while 
a member of a reserve component of the Armed Forces during a 
period of active duty for training or inactive duty training, 
participated in a radiation-risk activity.  38 C.F.R. 
§ 3.309(d)(3)(i).  The term radiation-risk activity includes 
the following: onsite participation in a test involving the 
atmospheric detonation of a nuclear device; the occupation of 
Hiroshima or Nagasaki, Japan, by United States forces during 
the period beginning on August 6, 1945, and ending on July 1, 
1946; and internment as a prisoner of war in Japan (or 
service on active duty in Japan immediately following such 
internment) during World War II which resulted in an 
opportunity for exp[osure to ionizing radiation comparable to 
that of the United States occupation forces in Hiroshima or 
Nagasaki, Japan, during the period beginning on August 6, 
1945, and ending on July 1, 1946.  38 C.F.R. 
§ 3.309(d)(3)(ii).  There is no evidence that the veteran 
participated in any radiation-risk activity as so defined; 
thus, he cannot be a radiation-exposed veteran as 
contemplated under 38 C.F.R. § 3.309(d) to reap the benefit 
of presumptive service connection under the aforementioned 
provision.  

Second, 38 C.F.R. § 3.311(b) includes a list of "radiogenic 
diseases" which will be service connected when it is 
determined that : (i) a veteran was exposed to ionizing 
radiation as a result of participation in the atmospheric 
testing of nuclear weapons, the occupation of Hiroshima or 
Nagasaki, Japan, from September 1945 until July 1946, or 
other activities as claimed; (ii) the veteran subsequently 
developed a radiogenic disease; and (iii) such diseases 
became manifest within the period specified in paragraph 
(b)(5); before its adjudication the claim will be referred to 
the Under Secretary of Benefits for further consideration in 
accordance with paragraph (c) of this section.  If any of the 
foregoing 3 requirements has not been met, it shall not be 
determined that a disease has resulted from exposure to 
ionizing radiation under such circumstances.  38 C.F.R. 
§ 3.311(b)(1)(iii).  "Radiogenic diseases" includes skin 
cancer, Lymphomas other than Hodgkin's disease, and any other 
cancer.  38 C.F.R. § 3.311(b)(2).  The Under Secretary of 
Benefits shall review as to whether sound scientific medical 
evidence supports the conclusion that it is at least as 
likely as not that the veteran's disease resulted from 
radiation exposure during service.  38 C.F.R. § 3.311(c)-(e).  
The Under Secretary for Benefits may request an advisory 
medical opinion from the Under Secretary of Health.  
38 C.F.R. § 3.311(c)(1).   

In July 2006, the VBA via the Under Secretary of Health gave 
its opinion regarding the likelihood that the veteran's T-
cell lymphoma, basal cell carcinoma, and squamous cell 
carcinoma resulted from radiation exposure in-service.  In 
the July 2006 Radiation Review Report, the medical examiner 
stated that the veteran was exposed to doses of 0.011 rem 
from the Hanford Project and 0.670 rem from radar of ionizing 
radiation in-service.  The July 2006 examiner stated that 
"the sensitivity of lymphatic tissue to radiation-induced 
malignancy is considered to be very low or absent," and 
"skin cancer has been attributed to ionizing radiation at 
high doses."  The July 2006 examiner also utilized computer 
models on the likelihood that exposure of ionizing radiation 
was responsible for lymphoma and skin cancer.  For lymphoma, 
the computer model "calculated 99th percentile values for the 
probability of causation of 2.07-2.27 percent."  For skin 
cancer, the computer model "calculated 99th percentile values 
for the probability of causation for the individual skin 
cancers of 0.40 percent and 23.19 percent.  Armed with this 
information, the July 2006 examiner opined that it is 
"unlikely that the veteran's cutaneous T-cell lymphoma, 
basal cell or squamous cell skin cancers can be attributed to 
exposure to ionizing radiation in service."  See July 2006 
Radiation Review Report from VBA.  In light of the above, the 
Board finds that service connection is not warranted under 
38 C.F.R. § 3.311(b).  

Third, service connection for disability claimed as due to 
exposure to ionizing radiation may also be granted under 
38 C.F.R. § 3.303(d) when competent evidence establishes that 
the disease diagnosed after discharge is the result of 
exposure to ionizing radiation during active service.  See 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Generally, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 
3.303.  If a condition noted during service is not determined 
to be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted on a direct basis for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).
	
For a claim of service connection, there must be medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  A service connection claim must be accompanied by 
evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).

The veteran does not have one of the listed disorders under 
38 C.F.R. § 3.309(d), and thus, presumptive service 
connection cannot be awarded.  However, he may be entitled to 
service connection under 38 C.F.R. § 3.311 and/or Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this respect, the veteran has satisfied the first element 
of service connection, which is the existence of a 
disability.  He is currently diagnosed with T-cell lymphoma 
(mycosis fungoides), basal cell carcinoma, and squamous cell 
carcinoma.  See May 1991 Dermatology Clinic Surgical 
Pathology Report, North Little Rock; November 1991 
Dermatology Clinic Pathology Report, North Little Rock; 
October 2003 MD Clinical Note, VAMC Little Rock.

In regard to the second element, there is no medical or lay 
evidence of in-service incurrence or aggravation of a disease 
or injury.  Although the veteran was exposed to ionizing 
radiation in service (see July 2006 Radiation Review Report), 
the veteran's service medical records are negative for any 
complaints, treatment, or diagnoses of T-cell lymphoma or 
multiple skin cancer disabilities.  The veteran claims that 
he was treated and diagnosed for skin cancer after his 
discharge from service in 1950 or 1951.  See October 2006 and 
December 2007 Hearing Transcripts.  However, there are no 
medical records of such treatment or diagnosis of skin cancer 
in 1950.  There are no complaints, treatment, or diagnoses of 
T-cell lymphoma or multiple skin cancer disabilities during 
service or within the first year post-service.  In fact, the 
first diagnosis of skin cancer was approximately 41 years 
post-service, and the first diagnosis of T-cell lymphoma 
(mycosis fungoides) was approximately 53 years post-service.  
Evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   

Further, the veteran has not offered competent medical 
evidence to establish that his multiple skin cancers 
(diagnosed as basal cell carcinoma, squamous cell carcinoma, 
and actinic keratoses) and/or mycosis fungoides (T-cell 
lymphoma) are the result of exposure to ionizing radiation 
in-service.  In fact, as noted, the medical evidence of 
record states that it is "unlikely that the veteran's 
cutaneous T-cell lymphoma, basal cell or squamous cell skin 
cancers can be attributed to exposure to ionizing radiation 
in service."  See July 2006 Radiation Review Report from 
VBA.  

The record contains opinions from medical practitioners at 
VAMC Little Rock.  In a May 2005 MD Clinical Note, the 
examiner stated that the veteran's "nonmelanoma skin cancers 
could be related to prior radiation exposure while in 
service."  Also, in a May 2005 Dermatology Examination 
Report, the examiner opines that the veteran's "history of 
radiation exposure is considered to be extremely significant 
for this veteran epidemiologically."  However, the May 2005 
clinical and dermatology examiners did not have the benefit 
of review of the veteran's claims file, specifically the dose 
amounts of ionizing radiation the veteran was exposed to in-
service.  The Board notes, however, that the use of the words 
"possible" "may" or "can be", as in this case, makes a 
doctor's opinion speculative in nature.  See Bostain v. West, 
11 Vet. App. 124, 127-28 (quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993)) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  Therefore, the Board finds 
the May 2005 clinical and dermatology examiners' opinions to 
be of low probative value due to their speculative nature.  
Service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102.  

The Board finds that the only evidence relating the veteran's 
T-cell lymphoma and multiple skin cancer disabilities to 
service is the veteran's own statements.  The Board notes 
that the veteran is competent to describe his skin cancer 
symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994).  However, the veteran's opinion, as to a medical 
matter, is without probative value, because he, as a 
layperson, is not competent to establish a medical diagnosis 
or draw medical 
conclusions; such matters require medical expertise.  See, 
e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).    

In sum, the veteran does not meet the requirements of 
38 C.F.R. § 3.309(d).  In addition, there is no objective 
evidence showing that the veteran's current cancer 
disabilities are related to active service, to include under 
38 C.F.R. § 3.311 and Combee, supra.  The Board has concluded 
that such disability was not incurred or aggravated by active 
duty.


As the preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for residuals, skin cancer, due to 
exposure to ionizing radiation has been received; to this 
extent, the appeal is granted.

Service connection for residuals, skin cancer, due to 
exposure to ionizing radiation is denied.  


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


